DETAILED ACTION
This office action is in response to the applicant's amendment submitted on 03/07/2021. In virtue of this amendment: 
Claims 1, 4, 8 and 10-20 are currently amended; and thus, 
Claims 1-20 are pending; 
Examiner notes Claim 18 has been marked as Currently Amended, but does not appear to have any amendment made to the claim. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The objections to claims 11, 16 and 19 for minor informalities are withdrawn in view of the amendment made to the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 
Claims 1-4, 6-10, 13-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2013/0249410A1 hereinafter “Thompson” 
Regarding claim 1, Thompson discloses a computer (¶31L4: a lighting computer), comprising: 
an interface circuit (¶15L4: a user interface);  
5a computation device (¶40L1-2: a processor), coupled to the interface circuit and memory (¶40L1-3: a memory), configured to execute program instructions; the memory configured to store the program instructions, wherein, when executed by the computation device, the program instructions cause the computer system to perform one or more operations comprising:  
10obtaining information specifying a lighting configuration of one or more lights (¶31L5-6: a plurality of lighting fixtures) in an environment, wherein the lighting configuration comprises one or more lights at predefined or predetermined locations in the environment (¶23L78-80: the lighting fixtures can be grouped into location zones, each zone constituting a group of fixtures that can be controlled together); 
receiving sensor data associated with the environment (¶41L1-3: the lighting computer generally operates to receive sensor data from the various physical and/or emotional activity sensors); 
analyzing the sensor data (¶41L1-3: interpret that (sensor) data)  to determine a context associated with the environment (¶41L7-9: detect and identify activity (e.g., physical, emotional, aural, smoke carbon monoxide, etc.) rejected in the sensor data)t;  
15automatically determining, based at least in part on the lighting configuration, a layout of the environment, and the determined context, dynamic lighting states of the one or more lights (¶43L1-18: the lighting controlled module can be configured to direct the lighting controller based on the identified activity), wherein 
(¶33L6-9: lighting control signals may be, for instance, for turning a light on/off, adjusting the intensity of light, adjusting the color of light, and/or adjusting the direction of light); and the analysis identifies one or more related environments having attributes of the environment, and the dynamic lighting states are based at 10least in part on lighting configurations, lighting states of the one or more related environments, or both.  (¶52L1-9: the sensor data includes emergency signal data (e.g., smoke or carbon monoxide detection signal); the method continues with turning all lights on and sounding an alarm)
providing instructions corresponding to the dynamic lighting states addressed to 20the one or more lights. (¶53L26-29: a lighting controller configured to receive the lighting control signal and to apply that signal to one or more lighting fixtures)
Regarding claim 2, Thompson discloses the computer of claim 1, wherein 
the instructions are provided via a control hub. (¶53L26-29: a lighting controller configured to receive the lighting control signal and to apply that signal to one or more lighting fixtures)  
Regarding claim 3, Thompson discloses the computer of claim 1, wherein 
the information specifying the lighting configuration is accessed in the memory. (¶45L3-4: lighting preference, which can be stored in the preference/learning database) 

Regarding claim 4, Thompson discloses the computer of claim 1, wherein the context comprises: 
a timestamp, a state of one or 25more objects in the environment , a number of individuals in the environment, when an electronic device in the environment is powered on while there are no individuals in the environment, locations of one or more individuals in the environment, (as shown in Table 1, the system can recognize various context, for example, activity such as walking, reading, eating; location such as hallway, kitchen, living room, time such as am or pm; sound such as crying or laughter etc…) 
Regarding claim 6, Thompson discloses the computer of claim 1, wherein the sensor data comprises 
one or more images (¶48L1-20: the sensor data includes image data), and the 5computer analyzes the one or more images using an image-processing technique. (¶48L1-20: computer vision technology can be used to identify various type of general physical activity) 
Regarding claim 7, Thompson discloses the computer of claim 1, wherein 
the sensor data comprises: sound (¶50L1-20: the sensor data includes audio data), or sensor data associated with a wearable device.  
Regarding claim 8, Thompson discloses the computer of claim 1, wherein 
	the one or more attribute comprises one or more of: a type of environment, a size of the environment, a geometry of the environment, contents in the environment, or a style of the environment. (¶52L1-9: the sensor data includes emergency signal data (e.g., smoke or carbon monoxide detection signal); the method continues with turning all lights on and sounding an alarm) (Note: smoke/carbon monoxide is an content in the environment)
Regarding claim 9, Thompson discloses the computer of claim 1, wherein the receiving of the sensor data comprises measuring the sensor data. (¶52L1-9: the sensor data includes emergency signal data (e.g., smoke or carbon monoxide detection signal))
Regarding claim 10, Thompson discloses the computer of claim 1, wherein 
(¶52L1-9: the method continues with turning all lights on and sounding an alarm) for an individual to perform a specified activity of the individual. (Note: turning all the lights on and sounding an alarm would alert the person to find the source of the alarm, thus performing a specified activity) 
Regarding claim 13, Thompson discloses a non-transitory computer-readable medium for use in conjunction with a computer (¶31L4: a lighting computer), the computer-readable storage medium configured to store program instruction that, when executed by the computer, causes the computer to perform one or more operations comprising: 
10obtaining information specifying a lighting configuration of one or more lights (¶31L5-6: a plurality of lighting fixtures) in an environment, wherein the lighting configuration comprises one or more lights at predefined or predetermined locations in the environment (¶23L78-80: the lighting fixtures can be grouped into location zones, each zone constituting a group of fixtures that can be controlled together); 
receiving sensor data associated with the environment (¶41L1-3: the lighting computer generally operates to receive sensor data from the various physical and/or emotional activity sensors); 
analyzing the sensor data (¶41L1-3: interpret that (sensor) data)  to determine a context associated with the environment (¶41L7-9: detect and identify activity (e.g., physical, emotional, aural, smoke carbon monoxide, etc.) rejected in the sensor data)t;  
15automatically determining, based at least in part on the lighting configuration, a layout of the environment, and the determined context, dynamic lighting states of the one or more lights (¶43L1-18: the lighting controlled module can be configured to direct the lighting controller based on the identified activity), wherein 
a dynamic lighting state of a given light comprises an intensity and a color of the given light (¶33L6-9: lighting control signals may be, for instance, for turning a light on/off, adjusting the intensity of light, adjusting the color of light, and/or adjusting the direction of light); and the dynamic lighting states are based at 10least in part on lighting configurations, lighting states of the one or more related environments, or both.  (¶52L1-9: the sensor data includes emergency signal data (e.g., smoke or carbon monoxide detection signal); the method continues with turning all lights on and sounding an alarm)
providing instructions corresponding to the dynamic lighting states addressed to 20the one or more lights. (¶53L26-29: a lighting controller configured to receive the lighting control signal and to apply that signal to one or more lighting fixtures)
Regarding claim 14, Thompson discloses the non-transitory computer-readable storage medium of claim 13, wherein 
the context comprises: 
a timestamp, a state of one or 25more objects in the environment , a number of individuals in the environment, when an electronic device in the environment is powered on while there are no individuals in the environment, locations of one or more individuals in the environment, activities of the one or more individuals, start times, stop times, or both of the activities, or a natural lighting condition. (as shown in Table 1, the system can recognize various context, for example, activity such as walking, reading, eating; location such as hallway, kitchen, living room, time such as am or pm; sound such as crying or laughter etc…) 
Regarding claim 15, Thompson discloses the non-transitory computer-readable storage medium of claim 13, wherein 
	the one or more attribute comprises one or more of: a type of environment, a size of the environment, a geometry of the environment, contents in the environment, or a style of the environment. (¶52L1-9: the sensor data includes emergency signal data (e.g., smoke or carbon monoxide detection signal); the method continues with turning all lights on and sounding an alarm) (Note: smoke/carbon monoxide is an content in the environment)
Regarding claim 18, Thompson discloses a method for determining dynamic lighting states, comprising:  
10by a computer (¶31L4: a lighting computer): 
10obtaining information specifying a lighting configuration of one or more lights (¶31L5-6: a plurality of lighting fixtures) in an environment, wherein the lighting configuration comprises one or more lights at predefined or predetermined locations in the environment (¶23L78-80: the lighting fixtures can be grouped into location zones, each zone constituting a group of fixtures that can be controlled together); 
receiving sensor data associated with the environment (¶41L1-3: the lighting computer generally operates to receive sensor data from the various physical and/or emotional activity sensors); 
analyzing the sensor data (¶41L1-3: interpret that (sensor) data)  to determine a context associated with the environment (¶41L7-9: detect and identify activity (e.g., physical, emotional, aural, smoke carbon monoxide, etc.) rejected in the sensor data)t;  
15automatically determining, based at least in part on the lighting configuration, a layout of the environment, and the determined context, dynamic lighting states of the one or more lights (¶43L1-18: the lighting controlled module can be configured to direct the lighting controller based on the identified activity), wherein 
a dynamic lighting state of a given light comprises an intensity and a color of the given light (¶33L6-9: lighting control signals may be, for instance, for turning a light on/off, adjusting the intensity of light, adjusting the color of light, and/or adjusting the direction of light); and 
providing instructions corresponding to the dynamic lighting states addressed to 20the one or more lights. (¶53L26-29: a lighting controller configured to receive the lighting control signal and to apply that signal to one or more lighting fixtures)  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of US2020/0336705A1 hereinafter “Mouizina” 
Regarding claim 5, Thompson discloses the computer of claim 1, wherein 
the dynamic lighting states are based at least in part on a lighting preference or a history of lighting configurations associated with the individual. (¶45L1-9: lighting preference, which can be stored in the preference/learning database; the preference may be based on historical data)

the context comprises an identity of an individual
Mouizina discloses a lighting system wherein the system includes
an identity of an individual (¶95L1-13: the system recognizes the user’s face and selects a pre-determined lighting profile based on which user the system has recognized) 
It would have been obvious to one ordinarily skilled in the art to modify the lighting computer disclosed by Thompson with the face recognition/lighting profile disclosed by Mouizina. 
One ordinarily skilled in the art would’ve been motivated because this allows the system to automatically adjusts the lights to the user’s preference without any manual input. 
Claims 11, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of US2015/0048742A1 hereinafter “Wingren”
Regarding claim 11, Thompson discloses the computer of claim 1, wherein 
the dynamic lighting states are determined based at least in part on a lighting profile with one or more lighting preferences of an individual (¶45L3-4: lighting preference, which can be stored in the preference/learning database)
Thompson does not explicitly disclose: 
the lighting profile is transferable and 20wherein the transferrable lighting profile of the individual is associated with one or more second environments that are different from the environment.  
Wingren discloses a  light contorl system wherein 
the lighting profile is transferable and 20wherein the transferrable lighting profile of the individual is associated with one or more second environments that are different from the (claim 10: transfer the target light profile for a user to another central control engine.) 
It would have been obvious to one ordinarily skilled in the art to modify the lighting computer disclosed by Thompson by making the user preference transferable. 
One ordinarily skilled in the art would’ve been motivated because this allows the system to enable user to receive an individually adapted illumiation an second light control system..  (Wingren) 
Regarding claim 16, Thompson discloses the non-transitory computer-readable storage medium of claim 13, wherein 
the dynamic lighting states are determined based at least in part on a lighting profile with one or more lighting preferences of an individual (¶45L3-4: lighting preference, which can be stored in the preference/learning database)
Thompson does not explicitly disclose: 
the lighting profile is transferable and 20wherein the transferrable lighting profile of the individual is associated with one or more second environments that are different from the environment.  
Wingren discloses a  light contorl system wherein 
the lighting profile is transferable and 20wherein the transferrable lighting profile of the individual is associated with one or more second environments that are different from the environment.  (claim 10: transfer the target light profile for a user to another central control engine.) 
It would have been obvious to one ordinarily skilled in the art to modify the lighting computer disclosed by Thompson by making the user preference transferable. 
(Wingren) 
Regarding claim 19, Thompson discloses the method of claim 18, wherein the dynamic lighting states are determined based at least in part on a lighting profile with one or more lighting preferences of an individual (¶45L3-4: lighting preference, which can be stored in the preference/learning database)
Thompson does not explicitly disclose: 
the lighting profile is transferable and 20wherein the transferrable lighting profile of the individual is associated with one or more second environments that are different from the environment.  
Wingren discloses a  light contorl system wherein 
the lighting profile is transferable and 20wherein the transferrable lighting profile of the individual is associated with one or more second environments that are different from the environment.  (claim 10: transfer the target light profile for a user to another central control engine.) 
It would have been obvious to one ordinarily skilled in the art to modify the lighting computer disclosed by Thompson by making the user preference transferable. 
One ordinarily skilled in the art would’ve been motivated because this allows the system to enable user to receive an individually adapted illumiation an second light control system..  (Wingren) 
Claims 12, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of US2017/0013692A1 hereinafter “Bewick”
Regarding claim 12, Thompson discloses the computer of claim 1, 
Thompson discloses: 
the dynamic lighting states are determined based on a predefined lighting design principle
 wherein the predefined lighting design principle corresponds to: a reading location in the environment or a location of a type of electronic device in the environment. (as shown in Table 1, the identified activing is reading, and illuminate chair/focus light on book)
Thompson does not explicitly disclose: 
the one or more operations comprise calibrating the one or more lights; wherein the calibration comprises varying the intensity and the color of the given light 25using a set of different intensities and colors; wherein the calibration assesses an impact of the dynamic lighting states of the one or more lights; and wherein 
Bewick discloses a self-calibrating lighting system wherein 
the one or more operations comprise calibrating the one or more lights wherein the calibration comprises varying the intensity and the color of the given light 25using a set of different intensities and colors (¶50L1-19: light source being driven at a set of light source output value); wherein 
the calibration assesses an impact of the dynamic lighting states of the one or more lights (¶52L1-11: determine difference between the light reflected and a desired reflection of light reflected); and wherein 
the dynamic lighting states are determined based at least in part on the calibration. (¶53L1-25: the controller drives the light fixture at the new or updated light source output value)
It would have been obvious to one ordinarily skilled in the art to modify the lighting computer disclosed by Thompson to include the calibration process disclosed by Bewick.  
(Bewick ¶5)  
Regarding claim 17, Thompson discloses the non-transitory computer-readable storage medium of claim 13, 
Thompson discloses: 
the dynamic lighting states are determined based on a predefined lighting design principle
 wherein the predefined lighting design principle corresponds to: a reading location in the environment or a location of a type of electronic device in the environment. (as shown in Table 1, the identified activing is reading, and illuminate chair/focus light on book)
Thompson does not explicitly disclose: 
the one or more operations comprise calibrating the one or more lights; wherein the calibration comprises varying the intensity and the color of the given light 25using a set of different intensities and colors; wherein the calibration assesses an impact of the dynamic lighting states of the one or more lights; and wherein the dynamic lighting states are determined based at least in part on the calibration.
Bewick discloses a self-calibrating lighting system wherein 
the one or more operations comprise calibrating the one or more lights wherein the calibration comprises varying the intensity and the color of the given light 25using a set of different intensities and colors (¶50L1-19: light source being driven at a set of light source output value);; wherein 
(¶52L1-11: determine difference between the light reflected and a desired reflection of light reflected); and wherein 
the dynamic lighting states are determined based at least in part on the calibration. (¶53L1-25: the controller drives the light fixture at the new or updated light source output value)
It would have been obvious to one ordinarily skilled in the art to modify the lighting computer disclosed by Thompson to include the calibration process disclosed by Bewick.  
One ordinarily skilled in the art would’ve been motivated because this allows the system to produce the desired light color even as the light ages and vary between different type of fixtures. (Bewick ¶5)  
Regarding claim 20, Thompson discloses the method of claim 18
Thompson discloses: 
the dynamic lighting states are determined based on a predefined lighting design principle
 wherein the predefined lighting design principle corresponds to: a reading location in the environment or a location of a type of electronic device in the environment. (as shown in Table 1, the identified activing is reading, and illuminate chair/focus light on book)
Thompson does not explicitly disclose: 
the one or more operations comprise calibrating the one or more lights; wherein the calibration comprises varying the intensity and the color of the given light 25using a set of different intensities and colors; wherein the calibration assesses an impact of the dynamic lighting states of the one or more lights; and wherein the dynamic lighting states are determined based at least in part on the calibration
Bewick discloses a self-calibrating lighting system wherein 
(¶50L1-19: light source being driven at a set of light source output value);; wherein 
the calibration assesses an impact of the dynamic lighting states of the one or more lights (¶52L1-11: determine difference between the light reflected and a desired reflection of light reflected); and wherein 
the dynamic lighting states are determined based at least in part on the calibration (¶53L1-25: the controller drives the light fixture at the new or updated light source output value)
It would have been obvious to one ordinarily skilled in the art to modify the lighting computer disclosed by Thompson to include the calibration process disclosed by Bewick.  
One ordinarily skilled in the art would’ve been motivated because this allows the system to produce the desired light color even as the light ages and vary between different type of fixtures. (Bewick ¶5)  
Response to Arguments
Applicant's arguments filed 03/07/2021 have been fully considered but they are not persuasive. 
Regarding claims 1, 13 and 18 Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references, specifically, applicant merely states the disclosure of Thompson cited by the examiner “is not” what is recited in the claims 8 and 15 (now amended to be recited in independent claims 1, 13 and 18), and that Thompson in 
The examiner respectfully disagrees, as Thompson discloses a lighting system using sensor data related to the environment to determine the lighting state of the lighting fixture. Therefore, as disclosed in ¶52, the smoke or carbon monoxide detection signal would be active when smoke or carbon monoxide is present in the environment and detected by the respective sensors; thus system of Thompson identifies one or more enjoinments having attributes of the environment, as smoke/carbon monoxide is an attribute/content of the air within the environment. 
Regarding claims 5, 11, 16 and 19, the applicant relied on the same arguments as presented in claims 1, 13 and 18 thus the same response applied to these claims. 
Regarding claim 10, the applicant argued Thompson fails to disclose the newly added limitation “for an individual to perform a specified activity of the individual”. 
The examiner respectfully disagree, the newly added limitation is merely a recitation of the intended use of the claimed invention and therefore must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In other words, the lighting system disclosed by Thompson is capable of producing an notification (alarm) to the user prompting the user to perform a specified activity (investigate the source of the alarm, for example). 
Regarding claims 12, 17 and 20, the applicant argued Bewick dos not disclose the newly added limitation “the predefined lighting design principle corresponds to: a reading location in the environment or a location of a type of electronic device in the environment” 
The argument is not persuasive as the current rejection does not rely on Bewick to disclose such features. 
For the at least foregoing reasons, all rejections are maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576.  The examiner can normally be reached on M-F 9:30AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 16, 2021